Citation Nr: 0823725	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk


INTRODUCTION

The veteran had active service from October 1970 to October 
1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for PTSD.



FINDING OF FACT

There is no competent evidence that the veteran has a current 
diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007); petition 
for cert granted (U.S. June 16, 2008) (No. 07-1209).

The veteran filed his original claim for disability benefits 
in July 2003, and in that same month the RO sent the veteran 
a letter informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letter informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  
He was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  
See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the July 2003 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the January 2005 
rating decision, June 2006 SOC, and October 2006 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
each provided him with additional 60-day periods to submit 
more evidence.  In August 2006 the RO again sent the veteran 
a VCAA letter reiterating evidence necessary to support his 
claim.  It appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The RO's March 2006 
VCAA letter contained an explanation of the Dingess criteria, 
and the explanation was repeated in the August 2006 letter.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran claims he is entitled to service connection for 
PTSD as a result of a number of incidents he experienced 
during service in Vietnam.  His separation document, DD Form 
214, shows that he served in Vietnam from May 1971 to March 
1972.

The veteran's claims file contains many medical records 
addressing his mental health problems.  VA outpatient 
treatment records indicate that in May 2003 the veteran, 
after testing positive in a depression screening, was 
assessed as having "[a]djustment disorder with mixed 
emotional features" by Dr. C.W., a psychiatrist.  In July 
2003, Dr. W diagnosed the veteran with PTSD, stating, "He 
clearly has features of [PTSD] with preoccupation with past 
traumas."  In October 2003, Dr. W noted that the veteran's 
Beck Depression Inventory score of 13 "suggests mild mood 
disorder."  In December 2003 Dr. A.G.-V., in his outpatient 
treatment report, stated the veteran "has PTSD," and 
referred to Dr. W's July 2003 PTSD diagnosis.  In February 
2004, Dr. A.B. assessed the veteran with "PTSD by history," 
and in March 2004, registered nurse B.A.-S. stated an 
assessment of "PTSD by history only."  In May 2004, Dr. 
M.R. listed an assessment of "PTSD," and in June 2004, 
Nurse A-S again assessed the veteran with "PTSD."

An early-December 2004 VA examination, conducted specifically 
to determine whether the veteran has PTSD, revealed instead a 
diagnosis of "[a]djustment disorder with depressed mood."  
In the report, Dr. D.B., a psychologist, stated, "The 
veteran reports some symptoms that may be associated with 
past war trauma but does not meet DSM-IV criteria for 
diagnosis of [PTSD]."

Additional VA outpatient records from after the VA PTSD 
examination refer to the veteran's previous PTSD diagnosis.  
A late-December 2004 record and a March 2005 record, both 
prepared by staff psychiatrist Dr. B.K., assess the veteran 
with "PTSD" and later refer to the July 2003 diagnosis by 
Dr. W.  Yet a July 2005 physical examination by Dr. R. notes 
that the veteran's mood, affect, and behavior were normal.  A 
September 2005 record prepared by Dr. G-A assesses the 
veteran with PTSD, also referring to the July 2003 diagnosis.  
Dr. B, in January 2006, assessed the veteran with "PTSD," 
noting that he already had a diagnosis of PTSD.  Nurse A-S 
again in April 2006 listed "PTSD (per history)" as an 
assessment.  In June 2006, the same nurse listed "adjustment 
disorder with anxiety" under the assessment, also stating 
"r/o [rule out] PTSD."  In July 2006, Dr. R again noted an 
assessment of "PTSD."

III.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The assessment of a PTSD claim is governed in part by the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), which 
is the source of criteria for the diagnosis of claimed 
psychiatric disorders. 

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall evidence of 
record fails to support a diagnosis of the claimed 
disability, that holding would not be applicable.

IV.  Analysis

With reference to the extensive medical reports discussed 
above, the Board notes that the overall medical evidence of 
record shows the veteran has a current diagnosis of 
adjustment disorder with depressed mood.  Although he was 
previously diagnosed with PTSD, the most recent comprehensive 
psychiatric examination found that he did not currently have 
that disorder.  The psychologist who conducted the December 
2004 VA examination found that, while the veteran exhibited 
symptoms of PTSD, he did not meet the DSM-IV criteria 
necessary for a diagnosis.  Dr. B, the examiner, found that 
the veteran generally attributed his conflicts with other 
employees to unfair treatment by others, rather than to war 
trauma.  Dr. B further opined that the veteran's work 
problems were of recent onset rather than a longstanding 
pattern of interpersonal conflict more indicative of PTSD, 
and he noted that the veteran exhibited no symptoms of 
avoidance.

The comprehensive VA examination, conducted specifically to 
analyze the veteran's symptoms for a PTSD determination, is 
the most credible recent evidence in the record.  Outpatient 
records following the VA examination and any conclusions 
drawn therein indicating that the veteran had PTSD were based 
upon the veteran's pre-examination diagnosis, without 
reference to the December 2004 VA examination.  Therefore, 
such references did not represent a new diagnosis based on 
new information and cannot be probative.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Some of these post-
examination records, in fact, indicate that the veteran did 
not have PTSD, as one physical examination noted his mood was 
normal, and a nurse stated PTSD should be "ruled out", 
i.e., its presence or absence should be assessed.

We recognize the sincerity of the arguments advanced by the 
veteran that he has PTSD which should be service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The threshold requirement for service connection is 
competent medical evidence of the current existence of the 
claimed disorder(s).  Brammer, supra.  In this case, credible 
professional medical evidence shows that the veteran does not 
have a current PTSD diagnosis.

The Board is aware that the veteran suffers from symptoms of 
a psychiatric disorder.  We are constrained by the medical 
findings of record.  Should the veteran be diagnosed with 
PTSD in the future, he is encouraged to reapply for service 
connection.

The Board finds that, in the absence of a current diagnosis 
of PTSD in the evidentiary record, service connection for 
PTSD must be denied.  Id.  The Board need not evaluate the 
other elements necessary for service connection for PTSD, 
since the absence of one requirement means an award of 
service connection is not possible.  As the evidence 
preponderates against the claim for service connection for 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


